Exhibit 99.2 CERTAIN UNAUDITED PRO FORMA CONDENSED FINANCIAL INFORMATION TECHNEST HOLDINGS, INC. AND SUBSIDIARIES AND E-OIR TECHNOLOGIES, INC. PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The following unaudited pro forma condensed consolidated financial statements show the balance sheet of Technest Holdings, Inc. and Subsidiaries ("Technest") as of September 30, 2007, assuming that Technest’s sale of EOIR occurred as of September 30, 2007 andstatements of operations for the yearended June30, 2007 and the three months ended September 30, 2007using the assumptions described in the following notes, giving effect to Technest's sale of EOIR (see note 2 to the pro forma consolidated financial statements), as if the transaction had occurred as of July 1, 2006, and July 1, 2007, respectively. The pro forma condensed consolidated financial statements should be read in conjunction with the separate historical financials statements of Technest, and the unaudited historical financial statements of EOIR appearing elsewhere herein. These pro forma financial statements are not necessarily indicative of the consolidated financial position, had the sale occurred on the date indicated above, or the consolidated results of operations which might have existed for the period indicated or the results of operations as they may be in the future. -1- Technest Holdings Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Balance Sheet September 30, 2007 Per 10-QSB Adjustments Pro Forma ASSETS Current Assets Cash and cash equivalents $ 103,431 $ 756,229 (2) $ 859,660 Accounts receivable 306,205 - 306,205 Unbilled receivables 57,098 - 57,098 Due from related parties, net 2,604 - 2,604 Prepaid expenses and other current assets 81,154 - 81,154 Assets related to discontinued operations 32,180,829 (32,180,829 ) (1) - Total Current Assets 32,731,321 (31,424,600 ) 1,306,721 Property and Equipment - net of accumulated depreciation of $75,788 98,859 - 98,859 Other Assets Deposits 28,525 - 28,525 Definite-lived intangible assets - net of accumulated depreciation of $852,444 878,666 - 878,666 Goodwill 4,876,038 - 4,876,038 Total Other Assets 5,783,229 - 5,783,229 Total Assets $ 38,613,409 $ (31,424,600 ) $ 7,188,809 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts payable $ 277,058 $ - $ 277,058 Accrued expenses and other current liabilities 500,096 - 500,096 Liabilities related to discontinued operations 21,042,375 (21,042,375 ) (1) - Total Current Liabilities 21,819,529 (21,042,375 ) 777,154 Total Liabilities 21,819,529 (21,042,375 ) 777,154 Commitments and Contingencies Stockholders' Equity Series A Convertible Preferred Stock - - - Series C Convertible Preferred Stock 632 - 632 Common Stock 20,029 - 20,029 Additional paid-in capital 37,706,719 - 37,706,719 Accumulated deficit (20,933,500 ) (10,390,502 ) (1) (30,824,002 ) 500,000 (2) Total Stockholders' Equity 16,793,880 (9,890,502 ) 6,903,378 Total Liabilities and Stockholders' Equity $ 38,613,409 $ (30,932,877 ) $ 7,680,532 -2- Technest Holdings Inc. and Subsidiaries Unaudited Pro Forma Condensed ConsolidatedStatement of Operations For the year ended June 30, 2007 Per 10-KSB Adjustments Pro Forma Revenues $ 3,396,795 $ 3,396,795 Cost of Revenues 2,120,005 2,120,005 Gross Profit 1,276,790 - 1,276,790 Operating Expenses Selling, general and administrative 3,600,562 3,600,562 Research and development 1,093 1,093 Amortization of intangible assets 324,741 324,741 Total Operating Expenses 3,926,396 - 3,926,396 Operating Loss from Continuing Operations (2,649,606 ) - (2,649,606 ) Other (Expense) Income, Net Other income 2,951 2,951 Interest expense (1,744,102 ) (1,744,102 ) Total Other (Expense) Income, Net (1,741,151 ) - (1,741,151 ) Net Loss from Continuing operations (4,390,757 ) (4,390,757 ) Net loss from Discontinued Operations (395,939 ) 395,939 (3) - Net Loss Applicable to Common Shareholders $ (4,786,696 ) $ 395,939 $ (4,390,757 ) Loss per Common Share - Basic and diluted $ (0.29 ) $ 0.02 $ (0.27 ) Weighted average number of common shares outstanding 16,536,917 16,536,917 -Basic and Diluted -3- Technest Holdings Inc. and Subsidiaries Unaudited Pro Forma Condensed ConsolidatedStatement of Operations For the three months ended September 30, 2007 Per 10-QSB Adjustments Pro Forma Revenues $ 561,773 $ 561,773 Cost of Revenues 208,918 208,918 Gross Profit 352,855 - 352,855 Operating Expenses Selling, general and administrative 2,017,471 2,017,471 Amortization of intangible assets 81,185 81,185 Total Operating Expenses 2,098,656 - 2,098,656 Operating Loss from Continuing Operations (1,745,801 ) - (1,745,801 ) Other (Expense) Income, Net Other income 132 132 Interest expense (8,059 ) (8,059 ) Total Other (Expense) Income, Net (7,927 ) - (7,927 ) Net Loss from Continuing operations (1,753,728 ) (1,753,728 ) Net Income from Discontinued Operations 844,863 (844,863 ) (3) - Net Loss Applicable to Common Shareholders $ (908,865 ) $ (844,863 ) (1,753,728 ) Loss per Common Share - Basic and diluted $ (0.05 ) $ 0.10 (0.05 ) Weighted average number of common shares outstanding 17,945,929 16,037,913 -Basic and Diluted -4- NOTES TO THE PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Basis of Pro Forma Presentation The unaudited pro forma condensed consolidated financial information included herein has been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. The unaudited pro forma condensed consolidated financial information of Technest Holdings, Inc. and Subsidiaries is based on the historical financial statements of Technest as of September 30, 2007 and June 30, 2007 and for the three months and year then ended, respectively, after giving effect to the pro forma adjustments and assumptions described below. Note 2.Proposed Sale of EOIR Technologies, Inc. On September 10, 2007, Technest and its wholly owned subsidiary, E-OIR Technologies, Inc. (“EOIR”), entered into a Stock Purchase Agreement with EOIR Holdings LLC, a Delaware limited liability company ( “LLC”), pursuant to which Technest will sell EOIR to LLC (see Note 15 to our financial statements in the annual report on Form 10-KSB for the year ended June 30, 2007).LLC is an entity formed on August 9, 2007 by The White Oak Group, Inc., an Atlanta, Georgia based private investment firm, for the purposes of facilitating this transaction.The White Oak Group, Inc. is a private investment firm focused on investments in the aerospace and defense industry, with an emphasis on the following sectors: Homeland security (detection and deterrence); avionics and instrumentation; command and control; and communication networks and services. The sale of EOIR to LLC will be structured as a stock sale in which LLC will acquire all of the outstanding stock of EOIR in exchange for approximately $34 million in cash, $11 million of which will be paid at closing and $23 million of which will be paid upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate. EOIR is presented in the annual report on Form 10-KSB as a discontinued operation in the consolidated financial statements in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”. The following unaudited pro forma condensed consolidated financial statements show the balance sheet of Technest Holdings, Inc. and Subsidiaries ("Technest") as of September 30, 2007, assuming that Technest’s sale of EOIR occurred as of September 30, 2007 andstatements of loss for the year ended June30, 2007 and the three months ended September 30, 2007 using the assumptions described in the following notes, giving effect to Technest's sale of EOIR as if the transaction had occurred as of July 1, 2006, and July 1, 2007, respectively. Note 3.Discontinued Operations and EOIR Presentation In accordance with SFAS No. 144, paragraph 30, the Company determined that in May 2007, EOIR represented a disposal group that should be presented in the financial statements as held for sale.As a result, the assets and liabilities of EOIR have been presented separately as a discontinued operation in the consolidated Balance Sheet at September 30, 2007.The net assets of EOIR have been measured at the lower of their carrying amount or fair value less costs to sell.As of September 30, 2007, there was no write-down of EOIR’s carrying value.EOIR’s goodwill has been accounted for under SFAS No. 142. All of the assets and liabilities of EOIR have been classified in the Balance Sheet as current since the proposed sale is expected to close and proceeds received within one year. As a condition of the covenants of the proposed EOIR sale, certain long-term debt of Technest will be paid in full from the proceeds of the sale.All such debt has been included as current liabilities related to the discontinued operations of EOIR. -5- For the year ended June 30, 2007 and the three months ended September 30, 2007,the operations of EOIR have been reported in discontinued operations in the Statements of Operations in accordance with SFAS No. 144, paragraph 42. Revenues and net loss from discontinued operations were as follows: June30, September 30, 2007 2007 Revenues from discontinued operations $ 68,349,121 $ 17,818,559 Net (loss) income from discontinued operations $ (395,939) $ 844,863 After the closing of the EOIR sale, the Company does not expect any additional cash flows related to EOIR.Certain general and administrative expenses of the Company that are clearly associated with EOIR totaling approximately $726,000 in the year ended June 30, 2007, and $533,304 in the three months ended September 30, 2007, have been included in the net (loss) income from discontinued operations. Note 4.Contingent Consideration The unaudited pro forma condensed consolidated financial statements have been prepared without giving effect to the contingent consideration of $23 million which will be paid upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate.The contingent purchase price will be recognized when the contingency is resolved or when the outcome of the contingency is determinable beyond a reasonable doubt. Note 5.Pro Forma Adjustments (1)To remove the assets, liabilities and equity related to discontinued operations as of June 30, 2007.Assets and liabilities consisted of the following: September 30, 2007 Assets related to discontinued operations: Cash $ 832,426 Accounts receivable 10,382,514 Unbilled receivable 1,105,020 Prepaid expenses and other current assets 125,931 Total current assets 12,445,891 Property and equipment, net 282,205 Deposits 47,603 Deferred financing costs 1,238,985 Definitive lived intangible assets, net 9,006,632 Goodwill 9,159,513 Total non-current assets 19,734,938 Total assets related to discontinued operations $ 32,180,829 Liabilities related to discontinued operations: Accounts payable $ 7,073,893 Unearned revenue 169,920 Due to related party 249,940 Accrued expenses and other current liabilities 3,015,679 Current portion of long term debt 10,532,943 Total current liabilities 21,042,375 Total liabilities related to discontinued operations $ 21,042,375 -6- Included in the assets and liabilities related to discontinued operations are the following balances of the Company that will be eliminated upon the sale of EOIR: Assets– Deferred financing costs on notes payable that will be repaid at closing $ 1,238,985 Liabilities - Accrued interest and termination fees on notes payable that will be repaid on closing 217,795 Accrued severance payments for non executive staff associated with the disposal 37,500 Notes payable that will be repaid on closing 1,478,408 (2) To record the estimated net cash proceeds from the sale of EOIR.Closing proceeds are estimated as follows: Sale Proceeds $ 11,000,000 Less: Escrow 200,000 Transaction costs 300,000 (500,000 ) Debt Repayment (10,931,319 ) Working Capital adjustment 2,489,298 Contract obligations (1,301,750 ) Net cash proceeds $ 756,229 The working capital adjustment to the EOIR sale price has been calculated based on the actual working capital balance of EOIR at September 30, 2007 excluding debt to be repaid and intercompany balances. CURRENT ASSETS Cash and Cash Equivalents $ 832,426 Accounts Receivable 10,382,514 Unbilled Receivables 1,105,020 Other Receivables 47,603 Prepaid Expenses 125,931 Total Current Assets $ 12,493,494 CURRENT LIABILITIES Accounts Payable 7,073,893 Unearned revenue 169,920 Accrued Salaries and Wages 2,760,383 Total Current Liabilities $ 10,004,196 Net Working Capital $ 2,489,298 Transaction costs include the estimated costs of legal and financial advisory fees. As noted above, as a condition of the covenants of the proposed EOIR sale, certain long-term debt of Technest will be paid in full from the proceeds of the sale. The following balances would be payable in full if the EOIR transaction closed on September 30, 2007. EOIR Sellers note $ 1,167,859 Shelter Island 1,680,000 Bank Revolver 6,105,051 Bank term loan 1,916,667 $ 10,869,577 Contract obligations represent payments due to certain officers and employees pursuant to certain change of control provisions in their employment contracts which were triggered by the sale of EOIR. The total amount payable of $1,301,750 includes payments of $350,000 each to the Technest’s Chief Executive Officer and Chief Financial Officer. The balance of $601,750 is payable to three non-executive officers of the Company. (3) To remove the net loss associated with discontinued operations of $(395,939) for the year ended June 30, 2007 and the net income of $844,863 associated with discontinued operations for the three months ended September 30, 2007. -7-
